 1   David H. Tollner (SBN 138315)
     James Sibley (SBN 150833)
 2   Sarah Fairchild (SBN 238469)
     Tollner Law Offices
 3   1550 The Alameda, Suite 211
     San Jose, Ca. 95126
 4   Office Line: (408) 286-3081
     Fax: (408) 689-1002
 5   E-mail: dtollner@tollnerlawoffices.com
     Attorneys for Plaintiffs
 6

 7                                   BEFORE THE U.S. DISTRICT COURT
 8                                  NORTHERN DISTRICT OF CALIFORNIA
 9                                                        Case No.: 5:17-cv-07202 EJD
     Jose Ramos and Ana Garcia, O.R. a minor, by
10   and through his Parents and Guardian at
     Litem, Jose Ramos and Ana Garcia,                    JOINT NOTICE OF SETTLEMENT,
11                                                        STIPULATION TO SET HEARING ON
                      Plaintiffs,                         MOTION TO CONFIRM SETTLEMENT
12                                                        AND [PROPOSED] ORDER
            vs.
13                                                        Case Management
     SAN JOSE UNIFIED SCHOOL DISTRICT                     Conference Date:         January 31, 2019
14   and individuals Debra Fields, Neil Aratin,           Time:                    10: 00 a.m.
     Katy Baiely , Jennifer Willis, Mary Anne             Judge:                   Hon. Edward J. Davila
15   Pereira, Sharon Spivak, Mae Lin Bishop, J.           Location:                Courtroom 4, 5th Floor
     Dominic Bejarano, Nancy Albarran, and                Trial Date:                    None set
16   Jackie Zeller, Defendant(s).; and DOES 1-50,
     inclusive
17
            Defendants.
18
19      The parties HEREBY STIPULATE AND AGREE to the following:
20
            1. In October, 2018, the parties reached a tentative settlement on the monetary terms of
21
                  the above action, advised the court of same, and requested the continuance of the then
22
                  set Case Management Conference to allow for further completion of settlement terms.
23

24          2. The parties have now finalized the terms of their settlement, subject to the completion

25                of appropriate addenda relating to a structured settlement for the benefit of the minor

26                plaintiff and approval of Petition for Minor’s Compromise.
27

28
      NOTICE OF SETTLEMENT, STIPULATION TO CONTINUE AND PROPOSED ORDER
      Case No.: 5:17-cv-07202
28
                                                                                           1
         3. The parties respectfully request that Case Management Conference date of January 31,
 1

 2          2019 be vacated.

 3       4. The parties have deadlines associated with a structured settlement that require an order

 4          no later than February 28, 2019.
 5
         5. The parties have been assigned a hearing date of April 4, 2019 at 9:00 a.m. and will file
 6
            a motion requesting an earlier hearing date in the event that an earlier hearing is
 7
            possible.
 8

 9

10
                                                      TOLLNER LAW OFFICES
11

12
                                                      By:
13
                                                       _/s/ David Tollner_________
14                                                            David Tollner
15
                                                      Attorney for Plaintiffs
16

17                                                    SAMUELSON, WILSON & ROE
18                                                    By: _/s/Jacquelyn K. Wilson_______
                                                              Jacquelyn K. Wilson
19

20                                                    Attorney for Defendants San Jose Unified
                                                      School District, Neil Aratin, Katy Bailey,
21                                                    Jennifer Willis, Mary Anne Pereira, Sharon
                                                      Spivak, Mae Lin Bishop, J. Dominic
22                                                    Bejarano, Nancy Albarran, and Jackie Zeller.
23

24                                                    DAVIS AND YOUNG

25                                                    By: _/s/ Mark E. Davis__________
                                                             Mark E. Davis
26
27                                                    Attorney for Defendant Debra Field

28
     NOTICE OF SETTLEMENT, STIPULATION TO CONTINUE AND PROPOSED ORDER
     Case No.: 5:17-cv-07202
28
                                                                                      2
                                  [PROPOSED] ORDER
 1

 2          Pursuant to this Stipulation and good cause appearing, it is ordered that the Case

 3   Management Conference be vacated and that the hearing on the motion to approve the settlement
                                       February 21,
 4   of minor O.R.’s claims be set for April 4, 2019 or earlier. at 9:00 a.m.
 5

 6   Dated: January 22, 2019

 7
                                                  By:
 8                                                Hon. Edward J. Davila
                                                  DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
      NOTICE OF SETTLEMENT, STIPULATION TO CONTINUE AND PROPOSED ORDER
      Case No.: 5:17-cv-07202
28
                                                                                        3
